 



Exhibit 10.2
EXECUTION
COPY      

EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) by and between Lions Gate
Entertainment Corp. (“Lions Gate”) and Jon Feltheimer (“Feltheimer”) is entered
into as of September 20, 2006 (the “Effective Date”). The employment agreement
entered into as of August 15, 2003, between Feltheimer and Lions Gate (“Prior
Agreement”) is hereby amended and restated in its entirety.
     The parties hereby agree as follows:
     1. Employment. Lions Gate hereby employs Feltheimer to serve in the
capacity of Chief Executive Officer (“CEO”) and a member of Lions Gate’s board
of directors (the “Board”) on the terms and conditions set forth herein.
Feltheimer shall have such powers and authority with respect to the management
of Lions Gate consistent with his position hereunder as shall be determined by
the Board. All employees of Lions Gate, its divisions and subsidiaries shall
report to Feltheimer and he shall have hiring and firing authority over same;
provided, however, that subject to prior good faith consultation with
Feltheimer, the Board shall have the right to instruct Feltheimer to terminate
any such employee with respect to whom it believes in good faith it has “Cause”
(as defined in subpart 14(a)(iii) below) and may thereafter terminate such
employee if Feltheimer elects not to do so. Feltheimer shall be responsible to
and report solely to the Board.
     2. Term. Feltheimer’s employment term under this Agreement shall commence
on the Effective Date and continue through and including March 31, 2011 (the
“Term”).
     3. Base Salary. From the Effective Date through March 31, 2007, Lions Gate
shall pay Feltheimer an annual fixed salary of US$850,000, payable in equal
installments in accordance with Lions Gate’s standard payroll practices.
Commencing on April 1, 2007, and continuing through the remaining Term of this
Agreement, Lions Gate shall pay Feltheimer an annual fixed salary of
US$1,200,000 payable in equal installments in accordance with Lions Gate’s
standard payroll practices (the “Base Salary”).
     4. Discretionary Annual Bonus. Feltheimer is eligible to receive a
discretionary annual bonus (the “Discretionary Bonus”) based on Lions Gate’s
fiscal year in an amount to be determined in the sole and absolute discretion of
Lions Gate’s Compensation Committee, using the following criteria (with no
emphasis to be derived from the order in which they appear) to arrive at their
decision: EBITDA; revenue and bottom line performance; Lions Gate’s ability to
pay such bonus; earnings; free cash-flow levels; debt reduction; and share price
increase. For the fiscal year beginning on April 1, 2007, Lions Gate will also,
in addition to the foregoing criteria, be guided, informally, by a formula of
100% of base salary, if annual targets are met, but the Compensation Committee
will also consider other criteria, such as transformative transactions completed
by the Company. The Discretionary Bonus, if any, shall be payable in a timely
manner, but in any event when bonuses, if any, are generally given to Lions
Gate’s other senior-level employees and in no event later than June 30 of each
year during the Term, and, in addition, June 30 of 2011 (for bonus amounts based
on the fiscal year ending March 31, 2011).
     4A. Life and Disability Insurance. During the Term, Lions Gate shall
provide Feltheimer with life and disability insurance policies providing
Feltheimer (or his estate, as applicable) with US$2,000,000 in benefits.

1



--------------------------------------------------------------------------------



 



     5. Stock Price Bonus. If, during the Term, the volume-weighted average of
the median (between the high and low of each trading day) daily Company stock
price is not less than US$13.00 per share for a period of six (6) consecutive
months then Lions Gate shall pay Feltheimer a one time bonus (in addition to any
Base Salary, Discretionary Bonus, Restricted Stock Units (as defined below),
Option (as defined below) or Benefits (as defined below) payable pursuant to
this Agreement) in the sum of US$750,000 (the “Stock Price Bonus ”) within five
(5) business days following the satisfaction of the preceding condition.
     In addition, if during the Term the volume-weighted average of the median
(between the high and low of each trading day) daily Company stock price is not
less than US$16.00 per share for a period of six (6) consecutive months then
Lions Gate shall pay Feltheimer a one time additional Stock Price Bonus of
US$750,000 within five (5) business days following the satisfaction of the
preceding condition.
     In addition, if during the Term the volume-weighted average of the median
(between the high and low of each trading day) daily Company stock price is not
less than US$19.00 per share for a period of six (6) consecutive months then
Lions Gate shall pay Feltheimer a one time additional Stock Price Bonus of
US$750,000 within five (5) business days following the satisfaction of the
preceding condition.
     For the avoidance of doubt, Feltheimer shall not be entitled to receive the
Stock Price Bonus at any specified target more than one time during the Term and
the maximum aggregate bonus that could be payable to Feltheimer under any
scenario during the Term pursuant to this Paragraph 5 is US$2,250,000; provided
further that a single rise in stock price can trigger all three Stock Price
Bonuses.
     Notwithstanding the foregoing, if on or before the time a Stock Price
Bonus(es) becomes payable an applicable bank has declared Lions Gate to be in
material default of any of its bank covenants, and such default is directly
attributable to Feltheimer’s negligent disregard of any such covenants (of which
he has received notice) or his negligent supervision of any of his direct
reports, Feltheimer shall not be entitled to such Stock Price Bonus(es);
provided, however, the foregoing shall be subject to mandatory binding
arbitration as set forth in Paragraph 21(f) below should Feltheimer dispute
Lions Gate’s position with respect thereto.
     6. Restricted Stock Units.
          (a) Grant of Restricted Stock Units. Provided that Feltheimer’s
employment hereunder has not previously been terminated for cause (as defined
herein), death, or disability (as defined herein) and subject to regulatory
approval, if required, Feltheimer shall be granted a total of 640,000 Restricted
Stock Units (“RSUs”) according to the following schedule: (i) 320,000 time
vesting RSUs shall be granted promptly following the date hereof (the “Time
Vesting RSUs”); (ii) 320,000 performance vesting RSUs shall be granted in four
(4) annual grants (one-fourth for each year) on April 1, 2007, April 1, 2008,
April 1, 2009, and April 1, 2010 (the “Performance Vesting RSUs”). Such RSUs
shall be payable upon vesting in an equal number of common shares of Lions Gate.
The foregoing RSUs shall be in addition to any equity interest (whether options,
warrants or otherwise) granted to Feltheimer, previously or otherwise, pursuant
to any employment agreement or otherwise (collectively, the “Pre-existing
Equity”).

2



--------------------------------------------------------------------------------



 



          (b) Date of Vesting. Subject to Feltheimer’s continued employment
hereunder through the relevant vesting date, the RSUs shall vest as follows:
               (i) The Time Vesting RSUs (320,000 RSUs) shall vest in four
(4) equal annual installments with the first such installment vesting on
September 20, 2007, and the last vesting on September 20, 2010.
               (ii) The Performance Vesting RSUs shall be eligible to vest on an
annual schedule with the first grant being eligible to vest on March 31, 2008,
the second on March 31, 2009, the third on March 31, 2010, and the fourth on
March 31, 2011 (each, a “Performance Vesting Date”); provided, however, that the
vesting of the RSUs on each such Performance Vesting Date shall be subject to
satisfaction of annual Company performance targets approved in advance by the
Compensation Committee for the twelve (12) month period ending on such
Performance Vesting Date. The RSUs provided for by this Section 6(b)(ii) shall
vest on a sliding scale basis if the Company performance targets have not been
fully met for a particular year. For purposes of example only, if seventy five
(75) percent of Company targets have been met for a particular year, seventy
five (75) percent of the grant for that year would vest. Notwithstanding the
foregoing, the Compensation Committee may, in its sole discretion, provide that
any or all of the RSUs scheduled to vest on any such Performance Vesting Date
shall be deemed vested as of such date even if the applicable performance
targets are not met. Furthermore, the Compensation Committee may, in its sole
discretion, provide that any RSUs scheduled to vest on any such Performance
Vesting Date that do not vest because the applicable performance targets are not
met may vest on any future Performance Vesting Date if the performance targets
applicable to such future Performance Vesting Date are exceeded.
          (c) Acceleration of Vesting: If the vesting of the RSUs are
accelerated pursuant to Paragraph 9(b) or Paragraph 14(c)(iii) below, then the
foregoing requirement that Feltheimer be an employee shall not apply with
respect to any of the foregoing vesting dates.
          (d) Failure to Obtain Shareholder or Regulatory Approval: If
shareholder or regulatory approval of the grant of the RSUs is necessary and
Lions Gate is unable to obtain such approval for all or any portion of the RSUs,
then Feltheimer shall be entitled to alternative commensurate compensation, the
details of which shall be negotiated in good faith.
     7. Options.
          (a) Grant of Options. Provided that Feltheimer’s employment hereunder
has not been terminated for cause (as defined herein), death or disability (as
defined herein), and subject to shareholder approval thereof (which Lions Gate
acknowledges has been received to the extent required) and regulatory approval,
if required, Feltheimer shall be granted an option to purchase 1,050,000 shares
of Lions Gate stock (the “Options”) at a per-share exercise price equal to the
closing price of a Lions Gate common share on the date the Options are granted.
The foregoing Options shall be in addition to any Pre-existing Equity as well as
the RSU grants provided for in this Agreement.
          (b) Date of Vesting; Date Exercisable. Subject to Feltheimer’s
continued employment hereunder, the Options shall vest and become exercisable as
to 262,500 shares on

3



--------------------------------------------------------------------------------



 




each of September 20, 2007, September 20, 2008, September 20, 2009 and
September 20, 2010; provided, however, if the vesting of the Options and rights
to exercise are accelerated pursuant to Paragraph 9(b) or Paragraph 14(c)(iii)
below, then the foregoing requirement that Feltheimer be an employee shall not
apply with respect to any of the foregoing vesting dates.
          (c) Offset; Favored Nations. Lions Gate agrees that the Options shall
be provided under the most favorable circumstances allowed for senior executives
under the plan governing such options. Except as otherwise expressly provided
herein, the Pre-existing Equity shall continue to be subject to the terms and
conditions of the agreement(s) pursuant to which it was originally granted.
          (d) Failure to Obtain Shareholder or Regulatory Approval. If Lions
Gate’s shareholders fail to approve Company’s grant of the Options (in this
regard, Lions Gate acknowledges that plan approval has already been obtained),
or if regulatory approval of the grant of the Options is necessary and Lions
Gate is unable to obtain such approval for all or any portion of the Options,
then Feltheimer shall be entitled to alternative commensurate compensation, the
details of which shall be negotiated in good faith.
          (e) Term of Pre-Existing Equity. Notwithstanding anything to the
contrary contained in this Agreement, Paragraph 6(e) of the Prior Agreement
shall remain in effect as to any Pre-Existing Equity (as defined therein) held
by Feltheimer as of August 15, 2003 as if this Agreement had not been executed
and the term of such Pre-Existing Equity shall remain extended, as provided for
in the Prior Agreement, through and including September 30, 2007, but not beyond
that date.
     8. Stock Appreciation Rights. Feltheimer and the Company hereby agree to
the cancellation of the 375,000 stock appreciation rights (“SARs”) which were
granted to Feltheimer pursuant to his December 11, 2001 Agreement, and which are
currently vested, have a strike price of US$5.00 and expire on September 30,
2007. In exchange for the cancellation of such SARs, the Company agrees to pay
Feltheimer US$2.1 million (subject to all applicable tax withholdings) promptly
following the date hereof. Feltheimer agrees that, upon such payment, he will no
longer have any rights with respect to such SARs.
     9. Change of Control. In the event of a “Change of Control” as defined
below, the following shall apply:
          (a) Change of Control definition. For purposes of this Agreement, the
term “Change of Control” shall mean:
               (i) if any person, other than a trustee or other fiduciary
holding securities of Lions Gate under an employee benefit plan of Lions Gate,
becomes the beneficial owner, directly or indirectly, of securities of Lions
Gate representing 33% or more of the outstanding shares of common stock of Lions
Gate as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate;
               (ii) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, there is

4



--------------------------------------------------------------------------------



 



a sale or disposition of 33% or more of Lions Gate’s assets (or consummation of
any transaction, or series of related transactions, having similar effect);
               (iii) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, there occurs a change or series of changes in
the composition of the Board as a result of which half or less than half of the
directors are incumbent directors;
               (iv) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, a shareholder or group of shareholders acting
in concert obtain control of 33% or more of the outstanding shares;
               (v) if, as a result of one or more related transactions in the
context of a merger, consolidation, sale or other disposition of equity
interests or assets of Lions Gate, a shareholder or group of shareholders acting
in concert obtain control of half of the Board;
               (vi) if there is a dissolution or liquidation of Lions Gate; or
               (vii) if there is any transaction or series of related
transactions that has the substantial effect of any one or more of the
foregoing.
          (b) Unvested Restricted Stock Units/Options. If a Change in Control
occurs while Feltheimer is employed by Lions Gate hereunder:
               (i) Any then-unvested portion of the RSUs granted pursuant to
Section 6(b)(i) above and any then-unvested portion of the Options shall
immediately and fully vest, and the Options shall become immediately and fully
exercisable.
               (ii) The RSUs granted pursuant to Section 6(b)(ii) above that are
eligible to vest on the next Performance Vesting Date after the date of such
Change in Control (but not including any RSUs that were eligible to vest on any
preceding Performance Vesting Date and did not vest on such date) shall
immediately and fully vest. Unless otherwise provided by the Compensation
Committee, any RSUs that have not vested after giving effect to the foregoing
sentence shall immediately terminate.
          (c) Severance.
               (i) If, in connection with a Change of Control, Feltheimer’s
employment by Lions Gate is terminated for any reason, excepting only
termination for cause (as set forth in Paragraph 14(a)(iii) below) or
termination at Feltheimer’s election (pursuant to Paragraph 9(c)(ii) below),
then notwithstanding anything to the contrary in Paragraph 14 below Feltheimer
shall be entitled to the payment of US$2,500,000 within five (5) business days
of such termination and shall continue to be entitled to the continued payment
of Base Salary through the normal expiration of the Term;
               (ii) For a period of thirty (30) days following the effective
date of the Change of Control (i.e., the date of the formal closing of the
transaction), Feltheimer shall have

5



--------------------------------------------------------------------------------



 



the right, exercisable in his sole discretion, to terminate his employment
hereunder by giving written notice thereof to Lions Gate within such thirty
(30) day period, in which event Feltheimer shall be entitled to the payment of
US$2,500,000 within five (5) business days of such termination; provided,
however, that Feltheimer shall not be entitled to the further payment of Base
Salary beyond any such amounts that are then accrued but unpaid; and
          (d) Waiver of Stock Price Bonus Condition Precedent. If at the time of
the effective date of a Change of Control Lions Gate’s share price is US$13.00,
$16.00 or $19.00 per share or greater than any of the foregoing, then Lions Gate
shall pay Feltheimer any applicable Stock Price Bonus(es) associated with such
Lions Gate share price as set forth in Paragraph 5 above, without regard to the
potential condition precedent or reduction set forth in Paragraph 5 above,
within five (5) business days following such Change of Control.
          (e) Section 280G. Notwithstanding any other provision in this
Agreement to the contrary, to the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Feltheimer
under any other Lions Gate plan or agreement (such payments or benefits are
collectively referred to as the “Payments” for purposes of this Section 9(e))
would be subject to the excise tax (the “Excise Tax”) imposed under Section 4999
of the Internal Revenue Code of 1986, as amended, then this Section 9(e) shall
apply to the Payments:
               (i) Lions Gate and Feltheimer shall promptly negotiate in good
faith an allocation of the Payments as between (A) a severance/parachute payment
and (B) a consulting fee for Feltheimer’s post-Term non-exclusive consulting
services to Lions Gate so as to minimize the amount of the Excise Tax.
               (ii) In the event that it is not possible or practicable in the
circumstances to make the allocation contemplated by Section 9(e)(i) above,
either clause (x) or clause (y) shall apply, whichever would result in
Feltheimer retaining the greatest amount of the Payments on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
where (x) and (y) are as follows:

  (x)   The Payments shall be reduced (but not below zero) such that the total
amount of the Payments is $1 less than would cause the Payments to be subject to
the Excise Tax (such reduced amount is referred to hereinafter as the “Limited
Payment Amount”). Unless Feltheimer shall have given prior written notice
specifying a different order to Lions Gate to effectuate the Limited Payment
Amount, Lions Gate shall reduce or eliminate the Payments by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by Feltheimer pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Feltheimer’s rights and entitlements to
any benefits or compensation.

6



--------------------------------------------------------------------------------



 



  (y)   Feltheimer shall be entitled to retain the full amount of the Payments.
Lions Gate shall make a “gross-up” payment to Feltheimer equal to the amount of
such Excise Tax together with any additional taxes and Excise Tax due on the
amount of such gross-up payment; provided that in no event shall Lions Gate be
obligated to make any payment to Feltheimer pursuant to this sentence in excess
of US$150,000. Except for such gross-up payment in the maximum amount of
US$150,000, Feltheimer shall be solely responsible for the payment of the Excise
Tax and any and all other tax obligations with respect to such payment and the
Payments (and subject to any withholding obligations that Lions Gate may have
with respect to such payment and the Payments).

               For purposes of this Section 9(e)(ii), a determination as to
whether the Payments shall be reduced to the Limited Payment Amount, the amount
of such Limited Payment Amount and the amount of any gross-up payment (up to the
US$150,000 maximum) shall be made by Lions Gate’s independent public accountants
or another certified public accounting firm of national reputation mutually
approved by Lions Gate and Feltheimer (the “Accounting Firm”). Lions Gate and
Feltheimer shall use their reasonable efforts to cause the Accounting Firm to
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to Lions Gate and Feltheimer within
five (5) days of the date of termination of Feltheimer’s employment, if
applicable, or such other time as requested by Lions Gate or Feltheimer
(provided Feltheimer reasonably believes that any of the Payments may be subject
to the Excise Tax), and if the Accounting Firm determines that no Excise Tax is
payable by Feltheimer with respect to any Payments, Lions Gate and Feltheimer
shall use their reasonable efforts to cause the Accounting Firm to furnish
Feltheimer with an opinion reasonably acceptable to Feltheimer that no Excise
Tax will be imposed with respect to any such Payments. Unless Feltheimer
provides written notice to Lions Gate within thirty (30) days of the delivery of
the Determination to Feltheimer that he disputes such Determination, the
Determination shall be binding, final and conclusive upon Lions Gate and
Feltheimer.
     10. Benefits. During the Term, Feltheimer shall be entitled to no less than
all benefits provided by Lions Gate to senior-level employees including, without
limitation, the right to participate in Lions Gate’s medical insurance and
retirement plans and, subject to the approval of the Board, appropriate
incentive/bonus compensation plans (the “Benefits”). Without limiting the
foregoing, Lions Gate agrees that the Benefits will be no less favorable to
Feltheimer in every respect than the benefits Feltheimer currently receives from
Lions Gate. Without limiting the foregoing, (a) when Feltheimer is traveling out
of town for business related purposes he shall be entitled to a US$50 per day
per diem for business related tips and taxi expenses, without receipts,
(b) Feltheimer shall be entitled to a flat US$35 per week for local and out of
town business related parking charges, without receipts, and (c) Lions Gate
shall reimburse Feltheimer up to a maximum amount of US$1,000 per month for
monthly membership dues for a private club of Feltheimer’s choice in New York,
New York, which Feltheimer shall use for business related purposes.
Notwithstanding the foregoing, nothing contained in this Agreement shall
obligate Lions Gate to adopt or implement any Benefits, or prevent or limit
Lions Gate from making any blanket amendments, changes, or modifications of the
eligibility requirements or any other provisions of,

7



--------------------------------------------------------------------------------



 



or terminating, in its entirety, any Benefit at any time, and Feltheimer’s
participation in or entitlement under any such Benefit shall at all times be
subject in all respects thereto. Feltheimer’s entitlement to the Benefits shall
be in addition to the Base Salary, the Discretionary Bonus, the RSUs, the Stock
Price Bonus (if any) and the Options. Feltheimer shall be entitled to take paid
time off without a reduction in salary, subject to the demands and requirements
of Feltheimer’s duties and responsibilities under the Agreement. Feltheimer
shall not accrue any vacation.
     11. Office/Personnel. During the Term, Lions Gate shall provide Feltheimer
with parking, and an office and secretarial assistance for his exclusive use,
all in accordance with his reasonable requirements and commensurate with his
title, duties and responsibilities.
     12. Business Expenses. Lions Gate shall, consistent with its normal
practice, promptly reimburse Feltheimer for all travel, entertainment and other
reasonable business expenses incurred by him in promoting the business of Lions
Gate. Feltheimer shall be entitled to reimbursement of travel, business and
entertainment expenses at a level commensurate with his position as CEO,
consistent with Lions Gate’s then-normal practices for an executive at
Feltheimer’s level.
     13. Devotion of Time/Services. Feltheimer recognizes that consistent with
his position as CEO he is required to devote all of his business time and
services to the business and interests of Lions Gate and, due to Feltheimer’s
high level position, failure to do so would cause a material and substantial
disruption to Lions Gate’s operations. Consistent with the foregoing, Feltheimer
agrees that he shall not undertake any activity that is in direct conflict with
the essential enterprise related interests of Lions Gate. Notwithstanding the
foregoing, Feltheimer shall retain the right to engage in pre-existing outside
consulting activities (which shall be minimal), passive (whether or not
pre-existing) investment activities, charitable activities and/or political
activities so long as the activities do not directly conflict or interfere with
Feltheimer’s duties under this Agreement.
     14. Termination.
          (a) Lions Gate’s Right To Terminate. Lions Gate shall have the right
to terminate this Agreement prior to the expiration of the Term only for the
following reasons:
               (i) upon the death of Feltheimer;
               (ii) by giving written notice of termination to Feltheimer during
the continuance of any Disability (as defined below) at any time after he has
been unable to perform the material services or material duties required of him
in connection with his employment by Lions Gate as a result of physical or
mental Disability (or disabilities) which has (or have) continued for a period
of twelve (12) consecutive weeks, or for a period of sixteen (16) weeks in the
aggregate, during any twelve (12) consecutive month period. Notwithstanding any
other provision herein, during any period of Disability hereunder which lasts
for more than two (2) consecutive weeks, in its exercise of good faith business
judgment, and in consultation with Feltheimer (if practical), the Board may
appoint an interim CEO to fulfill the duties and responsibilities of Feltheimer
and such appointment shall not be deemed a breach of this Agreement; provided,
however, that upon the termination of Feltheimer’s Disability Feltheimer shall
immediately resume the position of sole CEO and his duties and responsibilities
in

8



--------------------------------------------------------------------------------



 



accordance with the terms of this Agreement and the interim CEO shall cease
serving in such capacity. For purposes of this Agreement, “Disability” shall
mean a physical or mental impairment which renders Feltheimer unable to perform
the essential functions of his position, with even reasonable accommodation
which does not impose an undue hardship on Lions Gate. Lions Gate reserves the
right, acting reasonably and in good faith, to make the determination of
Disability under this Agreement based upon information supplied by Feltheimer
and/or his medical personnel, as well as information from medical personnel (or
others) selected by Lions Gate or its insurers;
               (iii) by giving written notice of termination for cause. “Cause”
as used herein means: (A) conviction of a felony, except a felony relating to a
traffic accident or traffic violation; (B) gross negligence or willful
misconduct with respect to Lions Gate, which shall include, but is not limited
to theft, fraud or other illegal conduct, refusal or unwillingness to perform
employment duties, sexual harassment, any willful (and not legally protected
act) that is likely to and which does in fact have the effect of injuring the
reputation, business or a business relationship of Lions Gate, violation of any
fiduciary duty, and violation of any duty of loyalty; or (C) any material breach
of this Agreement by Feltheimer; provided, however, Lions Gate shall not
terminate Feltheimer’s employment hereunder pursuant to this
Paragraph 14(a)(iii)(C) unless it shall first give Feltheimer written notice of
the alleged defect and the same is not cured within fifteen (15) business days
of such written notice; or
               (iv) by giving notice of termination without cause.
          (b) Feltheimer’s Right To Terminate. Feltheimer’s employment with
Lions Gate may be terminated by Feltheimer for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:
               (i) without the written consent of Feltheimer, any action by
Lions Gate that results in a material diminution in Feltheimer’s position,
authority, duties or responsibilities as in effect on the date Feltheimer
executes this Agreement, including without limitation inserting any other person
in the chain of authority between Feltheimer and the Board, but excluding an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by Lions Gate promptly after receipt of written notice thereof given
by Feltheimer;
               (ii) without the written consent of Feltheimer, a material change
in any of the reporting relationships (up or down), excluding for this purpose
(A) the Board’s instruction to terminate a lower employee pursuant to
Paragraph 1 above and Feltheimer’s refusal to do so or (B) an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by Lions Gate promptly after receipt of written notice thereof given by
Feltheimer;
               (iii) a reduction of Feltheimer’s Base Salary, Stock Price Bonus
(when payable), RSUs (and/or related vesting and exercise rights), Options grant
(and/or related vesting and exercise rights) or the Benefits as in effect on the
commencement of the Term or as the same may be increased from time to time;

9



--------------------------------------------------------------------------------



 



               (iv) a Change of Control as set forth in Paragraph 9(c)(ii)
above, provided that Feltheimer’s right to terminate pursuant to said Paragraph
shall be limited as set forth therein; or
               (v) any material breach of this Agreement by Lions Gate.
     Good Reason shall not include death or disability. Feltheimer’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder. Feltheimer shall
provide Lions Gate written notice of any claimed event of Good Reason and Lions
Gate shall have an opportunity to cure any claimed event of Good Reason within
fifteen (15) business days of notice from Feltheimer. Lions Gate shall notify
Feltheimer of the timely cure of any claimed event of Good Reason and the manner
in which such cure was effected, and upon receipt of written notice from
Feltheimer of his concurrence that a cure has been effectuated, any notice of
termination delivered by Feltheimer based on such claimed Good Reason shall be
deemed withdrawn and shall not be effective to terminate this Agreement.
          (c) Effect of Termination.
               (i) With Cause. If Lions Gate terminates this Agreement “for
cause” as defined above, Lions Gate shall have no further obligation to pay
Feltheimer any compensation other than accrued but unpaid (A) Base Salary,
(B) Stock Price Bonus, (C) expense reimbursement and (D) vacation pay, if any.
Notwithstanding the foregoing, Lions Gate shall have no obligation to pay any
Stock Price Bonus under this Paragraph 14(c)(i) if this Agreement is terminated
based on Feltheimer’s commission of a material fraud against Lions Gate;
provided, however, any such material fraud shall have been determined by binding
arbitration as set forth in Paragraph 21(f) below;
               (ii) Death or Disability. In the event of the termination of this
Agreement for death or disability, Lions Gate shall have the obligation to pay
Feltheimer’s estate or Feltheimer, as applicable: (A) any accrued Base Salary to
the extent not theretofore paid; (B) any accrued vacation pay to the extent not
theretofore paid; (C) any Stock Price Bonus if accrued and theretofore not paid;
and (D) any theretofore unreimbursed business expenses of Feltheimer. If on the
date of death or termination for disability the volume-weighted average median
stock price of Lions Gate’s stock for the immediately prior four (4) month (or
longer) period is US$13.00, $16.00, or $19.00 per share or greater, then the
applicable Stock Price Bonus(es) shall be paid in full if it otherwise becomes
payable in accordance with the conditions set forth in Paragraph 5 above applied
without regard to the early termination of this Agreement. If on the date of
death or termination for disability the volume-weighted average median stock
price of Lions Gate’s stock for the immediately prior period of less than four
(4) months is US$13.00, $16.00, or $19.00 per share or greater, then a pro-rated
share of the applicable Stock Price Bonus(es) shall be paid if the Stock Price
Bonus(es) otherwise becomes payable in accordance with the conditions set forth
in Paragraph 5 above applied without regard to the early termination of this
Agreement (i.e., if the target was achieved over the two (2) month period
immediately prior to termination for death or disability and four (4) months
later the target was achieved for the whole six (6) month period, then
Feltheimer (or his estate, if applicable) would receive one third (1/3) of the
applicable Stock Price Bonus(es)); and

10



--------------------------------------------------------------------------------



 



               (iii) Without Cause or Termination by Feltheimer for Good Reason.
If Lions Gate terminates Feltheimer’s employment without cause, or Feltheimer
terminates his employment with Company for Good Reason, then Lions Gate shall
continue to pay Feltheimer as if the Agreement had not been terminated (i.e.,
Base Salary will continue to be paid in accordance with Lions Gate’s standard
payroll practices), or, if Feltheimer so elects, in a lump sum, the present
value (using the then prevailing rate of interest charged to Lions Gate by its
principal lender as the discount rate) of, the following amounts: (A) the sum of
Feltheimer’s Base Salary through the expiration of the Term to the extent not
theretofore paid, except that such Base Salary shall not be payable if
Feltheimer’s termination was at his election pursuant to Paragraph 9(c)(ii)
above; (B) any accrued vacation pay to the extent not theretofore paid; and
(C) any theretofore unreimbursed business expenses of Feltheimer. In addition to
any vested portion of the Options, (i) any then-unvested portion of the RSUs
granted pursuant to Section 6(b)(i) above and any then-unvested portion of the
Option shall immediately and fully vest, and the Option shall become immediately
and fully exercisable, and (ii) the RSUs granted pursuant to Section 6(b)(ii)
above that are eligible to vest on the next Performance Vesting Date after the
date of such termination (but not including any RSUs that were eligible to vest
on any preceding Performance Vesting Date and did not vest on such date) shall
immediately and fully vest. Any RSUs that have not vested after giving effect to
the foregoing sentence shall immediately terminate. To the extent theretofore
not provided, Lions Gate shall also pay for or provide to Feltheimer any
Benefits and/or other incentive/bonus plans (other than the Discretionary Bonus)
which he was receiving at the time of termination, and Feltheimer shall continue
to be eligible for Stock Price Bonus(es) without regard to the early termination
of this Agreement, through the expiration of the Term. If Feltheimer’s
employment with Lions Gate is terminated pursuant to Paragraph 9(c), 14(a)(iv)
and/or 14(b) above, Feltheimer shall have no obligation to mitigate and Lions
Gate shall have no right to offset any income thereafter received by Feltheimer
against Lions Gate’s payment obligations to him.
     15. Indemnification. Except with respect to claims resulting from
Feltheimer’s willful misconduct or acts outside the scope of his employment
hereunder, Feltheimer shall be indemnified by Lions Gate (whether during or
after the Term) in respect of all claims arising from or in connection with his
position or services as an officer of Lions Gate to the maximum extent permitted
in accordance with Lions Gate’s Certificate of Incorporation, its By-Laws and
under applicable law, and shall be covered by Lions Gate’s applicable directors
and officers insurance policy, which coverage shall be no less favorable than
that accorded any other officer or director of Lions Gate.
     16. Company Policies. Feltheimer shall abide by the provisions of all
policy statements, including without limitation any conflict of interest policy
statement, of Lions Gate or adopted by Lions Gate from time to time during the
Term and furnished to Feltheimer in writing or of which he has notice.
     17. Non-Solicitation. Feltheimer shall not, during the Term and for a
period of one (1) year thereafter, directly or indirectly, induce or attempt to
induce any employee of Lions Gate or its affiliates, to leave Lions Gate or its
affiliates or to render employment services for any other person, firm or
corporation.

11



--------------------------------------------------------------------------------



 



     18. Property of Lions Gate. Feltheimer acknowledges that the relationship
between the parties hereto is exclusively that of employer and employee and that
Lions Gate’s obligations to him are exclusively contractual in nature. Lions
Gate and/or its affiliates shall be the sole owner or owners of all interests
and proceeds of Feltheimer’s services hereunder, including without limitation,
all ideas, concepts, formats, suggestions, developments, arrangements, designs,
packages, programs, scripts, audio visual materials, promotional materials,
photography and other intellectual properties and creative works which
Feltheimer may prepare, create, produce or otherwise develop in connection with
and during his employment hereunder, including without limitation, all
copyrights and all rights to reproduce, use, authorize others to use and sell
such properties or works at any time or place for any purpose, free and clear of
any claims by Feltheimer (or anyone claiming under him) of any kind or character
whatsoever (other than Feltheimer’s right to compensation hereunder). Feltheimer
shall have no right in or to such properties or works and shall not use such
properties or works for his own benefit or the benefit of any other person.
Feltheimer shall, at the reasonable request of Lions Gate, execute such
assignments, certificates, applications, filings, instruments or other documents
consistent herewith as Lions Gate may from time to time reasonably deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to such properties or
works. Notwithstanding anything to the contrary herein, Feltheimer’s personal
rolodex shall remain his personal property during the term of this Agreement and
following its expiration or earlier termination. Feltheimer’s assignment of
rights in this Paragraph does not apply to any invention which fully qualifies
under Section 2870 of the California Labor Code.
     19. Confidential Information. All memoranda, notes, records and other
documents made or compiled by Feltheimer, or made available to him during his
employment with Lions Gate concerning the business or affairs of Lions Gate or
its affiliates shall be Lions Gate’s property and shall be delivered to Lions
Gate on the termination of this Agreement or at any other time on request from
the Board. Feltheimer shall keep in confidence and shall not use for himself or
others, or divulge to others, any information concerning the business or affairs
of Lions Gate or its affiliates which is not otherwise publicly available and
which is obtained by Feltheimer as a result of his employment, including without
limitation, trade secrets or processes and information reasonably deemed by
Lions Gate to be proprietary in nature, including without limitation, financial
information, programming or plans of Lions Gate or its affiliates, unless
disclosure is permitted by Lions Gate or required by law or legal process.
     20. Right to Use Name. During the term, Lions Gate shall have the right to
use Feltheimer’s approved biography, name and approved likeness in connection
with its business, including in advertising its products and services, but not
for use as a direct or indirect endorsement.
     21. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California without regard to principles
of conflict of laws.
          (b) Amendments. This Agreement may be amended or modified only by a
written instrument executed by each of the parties hereto.

12



--------------------------------------------------------------------------------



 



          (c) Titles and Headings. Paragraph or other headings contained herein
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of any of the terms or provisions hereof.
          (d) Entire Agreement. Subject to the other terms hereof with respect
to prior agreements (e.g., the Pre-existing Equity referenced in Paragraphs 6
and 7 above), this Agreement constitutes the entire Agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings of the parties in connection therewith.
          (e) Successors and Assigns. This Agreement is binding upon the parties
hereto and their respective successors, assigns, heirs and personal
representatives. Except as specifically provided herein, neither of the parties
hereto may assign the rights and duties of this Agreement or any interest
therein, by operation of law or otherwise, without the prior written consent of
the other party, except that, without such consent, Lions Gate shall assign this
Agreement to and provide for the assumption thereof by any successor to all or
substantially all of its stock, assets and business by dissolution, merger,
consolidation, transfer of assets or otherwise.
          (f) Arbitration. In exchange for the benefits of the speedy,
economical and impartial dispute resolution procedure of arbitration, Lions Gate
and Feltheimer, with the advice and consent of their selected counsel, choose to
forego their right to resolution of their disputes in a court of law by a judge
or jury, and instead elect to treat their disputes, if any, pursuant to the
Federal Arbitration Act and/or California Civil Procedure Code §§ 1281 et seq.
               (i) Feltheimer and Lions Gate agree that any and all claims or
controversies whatsoever brought by Feltheimer or Lions Gate, arising out of or
relating to this Agreement, Feltheimer’s employment with Lions Gate, or
otherwise arising between Feltheimer and Lions Gate, will be settled by final
and binding arbitration in accordance with the applicable rules and procedures
of Judicial Arbitration and Mediation Services, Inc. (“JAMS”). This includes all
claims whether arising in tort or contract and whether arising under statute or
common law. Such claims may include, but are not limited to, those relating to
this Agreement, wrongful termination, retaliation, harassment, or any statutory
claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Fair Employment and Housing Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, or similar Federal or state statutes.
In addition, any claims arising out of the public policy of California, any
claims of wrongful termination, employment discrimination, retaliation, or
harassment of any kind, as well as any claim related to the termination or
non-renewal of this Agreement shall be arbitrated under the terms of this
Agreement. The obligation to arbitrate such claims will survive the termination
of this Agreement. Lions Gate shall be responsible for all costs of the
arbitration services, including the fees and costs of the arbitrator and court
reporter fees, unless Feltheimer wishes to share such costs voluntarily. To the
extent permitted by law, the hearing and all filings and other proceedings shall
be treated in a private and confidential manner by the arbitrator and all
parties and representatives, and shall not be disclosed except as necessary for
any related judicial proceedings.
               (ii) The arbitration will be conducted before an arbitrator who
is a member of JAMS and mutually selected by the parties from the JAMS Panel. In
the event that the parties

13



--------------------------------------------------------------------------------



 



are unable to mutually agree upon an arbitrator, each party shall select an
arbitrator from the JAMS Panel and the two selected arbitrators shall jointly
select a third, and the arbitrators shall jointly preside over the arbitration.
The arbitrator(s) will have jurisdiction to determine the arbitrability of any
claim. The arbitrator(s) shall have a business office in or be a resident of Los
Angeles County, California. The arbitrator(s) shall have the authority to grant
all monetary or equitable relief (including, without limitation, injunctive
relief, ancillary costs and fees, and punitive damages) available under state
and Federal law. Either party shall have the right to appeal any adverse rulings
or judgments to the JAMS Panel of Retired Appellate Court Justices. Judgment on
any award rendered by the arbitrator(s) may be entered and enforced by any court
having jurisdiction thereof.
               (iii) Notwithstanding the foregoing, the parties agree to
participate in non-binding mediation with a mutually selected mediator prior to
initiation of any arbitration process, except that either party may file any
formal arbitration demand as necessary to preserve their legal rights.
     22. Severability. Each section, subsection and lesser portion of this
Agreement constitutes a separate and distinct undertaking, covenant and/or
provision hereof. In the event that any provision of this Agreement shall
finally be determined to be unlawful or unenforceable, such provision shall be
deemed to be severed from this Agreement, but every other provision shall remain
in full force and effect.
     23. Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
     24. Legal Counsel. In entering this Agreement, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that the terms of this Agreement have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
     25. Waiver. No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement. No waiver shall be binding unless in writing and signed by
the party waiving the breach.
     26. Execution. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic and facsimile copies of
such signed counterparts may be used in lieu of the originals for any purpose.
     27. Notices. All notices to be given pursuant to this agreement shall be
effected either by mail or personal delivery in writing as follows:

14



--------------------------------------------------------------------------------



 



Lions Gate:
Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attention: General Counsel
Feltheimer:
Jon Feltheimer
c/o Lions Gate Entertainment
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
w/copy to:
Del, Shaw, Moonves, Tanaka, Finkelstein & Lezcano
Attn: Ernest Del, Esq. and Jeffrey Finkelstein, Esq.
2120 Colorado Avenue, Suite 200
Santa Monica, California 90404
     In witness whereof, the parties hereto have executed this Agreement as of
the date first above written.

                  JON FELTHEIMER       LIONS GATE ENTERTAINMENT CORP.    
 
               
 
      By:   /s/ Wayne Levin                      
/s/ Jon Feltheimer
 
      Its:   General Counsel    

15